DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit configured to acquire”, “setting unit configured to set”, “correction unit configured to correct”, “processing unit configured to inspect”, in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2020/0009860 to Kamada.

Regarding claim 1.  Kamada discloses an image processing apparatus (Abstract, & Fig. 4A) comprising: 
(Fig. 4, reference image acquisition unit 102) and image data representing an inspection target image, the reference data representing a reference image that is a reference printing result (“The reference image acquisition unit 102 receives an input of an image formed by ripping print data to acquire a reference image A. Moreover, the reference image acquisition unit 102 receives a read image of a printed surface from the scanner 140 to acquire an inspection target image B”, paragraph 55); 
a setting unit configured to set a detection sensitivity (Fig. 4, area determiner (the threshold determiner) 111) for a plurality of defects in a printing result (“the area determiner 111 determines an inspection threshold (a defect criterion) for the identified image area. As mentioned above, a defect determination process is desirably performed using different thresholds for a smooth area having a high degree of flatness (an area having a small change in pixel value) and a non-smooth area having a low degree of flatness (an area having a large change in pixel value) to improve the accuracy of the printing area inspection. Thus, the area determiner 111 allocates a plurality of thresholds (e.g., setting values such as "45", "30", "15", and "4") that have been set in stages beforehand to the respective types of the identified image areas, thereby determining an inspection threshold (a defect criterion) to be used at the time of defect determination process”, paragraph 61, “Therefore, the inspection unit 104 changes an inspection threshold (a defect criterion) on an image area type basis (for each of "a blank area", "a background area", "a pattern area", and "an edge area") according to a degree of flatness indicating a pixel value change acquired by analysis of the corrected reference image C. That is, the inspection unit 104 changes detection sensitivity to a defect area according to a degree of flatness of the corrected reference image”, paragraph 66); 
a correction unit configured to correct a difference image acquired from the reference data and the image data so that a difference in the difference image that is greater than a threshold value is reduced (“The corrected threshold image acquisition unit 201 creates a threshold image E that has thresholds calculated for respective areas from the reference image A. Then, the corrected threshold image acquisition unit 201 performs flare inverse correction on the threshold image E based on the flare inverse correction value to acquire a corrected threshold image D. That is, the corrected threshold image acquisition unit 201 adds the flare inverse correction value to the threshold image E to acquire the corrected threshold image D”, paragraph 83); and 
a processing unit configured to inspect the inspection target image based on the detection sensitivity and the corrected difference image (“The inspection unit 202 compares the corrected threshold image D, which has been corrected using the flare inverse correction value, with the inspection target image B to perform inspection”, paragraph 84).  

Regarding claim 2. Kamada discloses wherein the correction unit sets the threshold value different for the each defect based on the detection sensitivity (“the area determiner 111 determines an inspection threshold (a defect criterion) for the identified image area. As mentioned above, a defect determination process is desirably performed using different thresholds for a smooth area having a high degree of flatness (an area having a small change in pixel value) and a non-smooth area having a low degree of flatness (an area having a large change in pixel value) to improve the accuracy of the printing area inspection. Thus, the area determiner 111 allocates a plurality of thresholds (e.g., setting values such as "45", "30", "15", and "4") that have been set in stages beforehand to the respective types of the identified image areas, thereby determining an inspection threshold (a defect criterion) to be used at the time of defect determination process”, paragraph 61, “Therefore, the inspection unit 104 changes an inspection threshold (a defect criterion) on an image area type basis (for each of "a blank area", "a background area", "a pattern area", and "an edge area") according to a degree of flatness indicating a pixel value change acquired by analysis of the corrected reference image C. That is, the inspection unit 104 changes detection sensitivity to a defect area according to a degree of flatness of the corrected reference image”, paragraph 66).  

Regarding claim 3. Kamada discloses wherein the correction unit sets the threshold value based on the highest one of the detection sensitivities for the plurality of types of defects (“the area determiner 111 determines an inspection threshold (a defect criterion) for the identified image area. As mentioned above, a defect determination process is desirably performed using different thresholds for a smooth area having a high degree of flatness (an area having a small change in pixel value) and a non-smooth area having a low degree of flatness (an area having a large change in pixel value) to improve the accuracy of the printing area inspection. Thus, the area determiner 111 allocates a plurality of thresholds (e.g., setting values such as "45", "30", "15", and "4") that have been set in stages beforehand to the respective types of the identified image areas, thereby determining an inspection threshold (a defect criterion) to be used at the time of defect determination process”, paragraph 61, “Therefore, the inspection unit 104 changes an inspection threshold (a defect criterion) on an image area type basis (for each of "a blank area", "a background area", "a pattern area", and "an edge area") according to a degree of flatness indicating a pixel value change acquired by analysis of the corrected reference image C. That is, the inspection unit 104 changes detection sensitivity to a defect area according to a degree of flatness of the corrected reference image”, paragraph 66).  

Regarding claim 4. Kamada discloses wherein the correction unit sets the threshold value so that the higher the detection sensitivity, the smaller the set threshold value (“the area determiner 111 determines an inspection threshold (a defect criterion) for the identified image area. As mentioned above, a defect determination process is desirably performed using different thresholds for a smooth area having a high degree of flatness (an area having a small change in pixel value) and a non-smooth area having a low degree of flatness (an area having a large change in pixel value) to improve the accuracy of the printing area inspection. Thus, the area determiner 111 allocates a plurality of thresholds (e.g., setting values such as "45", "30", "15", and "4") that have been set in stages beforehand to the respective types of the identified image areas, thereby determining an inspection threshold (a defect criterion) to be used at the time of defect determination process”, paragraph 61, “Therefore, the inspection unit 104 changes an inspection threshold (a defect criterion) on an image area type basis (for each of "a blank area", "a background area", "a pattern area", and "an edge area") according to a degree of flatness indicating a pixel value change acquired by analysis of the corrected reference image C. That is, the inspection unit 104 changes detection sensitivity to a defect area according to a degree of flatness of the corrected reference image”, paragraph 66).  

Regarding claim 5. Kamada discloses wherein the correction unit sets the threshold value based on the highest one and the lowest one of the detection - 21 -10208879US01 sensitivities for the plurality of types of defects (“the area determiner 111 determines an inspection threshold (a defect criterion) for the identified image area. As mentioned above, a defect determination process is desirably performed using different thresholds for a smooth area having a high degree of flatness (an area having a small change in pixel value) and a non-smooth area having a low degree of flatness (an area having a large change in pixel value) to improve the accuracy of the printing area inspection. Thus, the area determiner 111 allocates a plurality of thresholds (e.g., setting values such as "45", "30", "15", and "4") that have been set in stages beforehand to the respective types of the identified image areas, thereby determining an inspection threshold (a defect criterion) to be used at the time of defect determination process”, paragraph 61, “Therefore, the inspection unit 104 changes an inspection threshold (a defect criterion) on an image area type basis (for each of "a blank area", "a background area", "a pattern area", and "an edge area") according to a degree of flatness indicating a pixel value change acquired by analysis of the corrected reference image C. That is, the inspection unit 104 changes detection sensitivity to a defect area according to a degree of flatness of the corrected reference image”, paragraph 66).  

Regarding claim 6. Kamada discloses wherein the correction unit corrects the difference image so that the difference that is greater than the threshold value becomes smaller than or equals to the threshold value (“the inspection apparatus 100 according to the present embodiment creates an inversely corrected flare reference image formed by inversely correcting flare of a reference image (an image formed by ripping print data), and creates a threshold image”, paragraph 50, correction of flare includes a difference that is greater than the threshold value becomes smaller than or equals to the threshold value).  

Regarding claim 7. Kamada discloses wherein the processing unit detects a defect for which the detection sensitivity is set low based on the difference image whereas the processing unit detects a defect for which the detection sensitivity is set high based on the corrected difference image (“the area determiner 111 determines an inspection threshold (a defect criterion) for the identified image area. As mentioned above, a defect determination process is desirably performed using different thresholds for a smooth area having a high degree of flatness (an area having a small change in pixel value) and a non-smooth area having a low degree of flatness (an area having a large change in pixel value) to improve the accuracy of the printing area inspection. Thus, the area determiner 111 allocates a plurality of thresholds (e.g., setting values such as "45", "30", "15", and "4") that have been set in stages beforehand to the respective types of the identified image areas, thereby determining an inspection threshold (a defect criterion) to be used at the time of defect determination process”, paragraph 61, “Therefore, the inspection unit 104 changes an inspection threshold (a defect criterion) on an image area type basis (for each of "a blank area", "a background area", "a pattern area", and "an edge area") according to a degree of flatness indicating a pixel value change acquired by analysis of the corrected reference image C. That is, the inspection unit 104 changes detection sensitivity to a defect area according to a degree of flatness of the corrected reference image”, paragraph 66, “the inspection apparatus 100 according to the present embodiment creates an inversely corrected flare reference image formed by inversely correcting flare of a reference image (an image formed by ripping print data), and creates a threshold image”, paragraph 50, correction of flare includes a difference that is greater than the threshold value becomes smaller than or equals to the threshold value).  

Regarding claim 8. Kamada discloses wherein the processing unit highlights a defect in the difference image or the corrected difference image and detects a region having a large pixel value in the difference image as a region corresponding to the defect (“the area determiner 111 determines an inspection threshold (a defect criterion) for the identified image area. As mentioned above, a defect determination process is desirably performed using different thresholds for a smooth area having a high degree of flatness (an area having a small change in pixel value) and a non-smooth area having a low degree of flatness (an area having a large change in pixel value) to improve the accuracy of the printing area inspection. Thus, the area determiner 111 allocates a plurality of thresholds (e.g., setting values such as "45", "30", "15", and "4") that have been set in stages beforehand to the respective types of the identified image areas, thereby determining an inspection threshold (a defect criterion) to be used at the time of defect determination process”, paragraph 61, “Therefore, the inspection unit 104 changes an inspection threshold (a defect criterion) on an image area type basis (for each of "a blank area", "a background area", "a pattern area", and "an edge area") according to a degree of flatness indicating a pixel value change acquired by analysis of the corrected reference image C. That is, the inspection unit 104 changes detection sensitivity to a defect area according to a degree of flatness of the corrected reference image”, paragraph 66 large pixel values are often found in a blank area or smooth areas).  

Regarding claim 9. Kamada discloses wherein the setting unit sets the detection sensitivity for the plurality of types of defects based on a user instruction (The office takes official notice that as an automated process may be readily made manual, it would be obvious to one of ordinary skill in the art in view of Kamada to make the selection of sensitivity based on a user instruction thereby).  

Regarding claim 10. Kamada discloses wherein the setting unit sets a different detection sensitivity for each of the plurality of types of defects (“the area determiner 111 determines an inspection threshold (a defect criterion) for the identified image area. As mentioned above, a defect determination process is desirably performed using different thresholds for a smooth area having a high degree of flatness (an area having a small change in pixel value) and a non-smooth area having a low degree of flatness (an area having a large change in pixel value) to improve the accuracy of the printing area inspection. Thus, the area determiner 111 allocates a plurality of thresholds (e.g., setting values such as "45", "30", "15", and "4") that have been set in stages beforehand to the respective types of the identified image areas, thereby determining an inspection threshold (a defect criterion) to be used at the time of defect determination process”, paragraph 61, “Therefore, the inspection unit 104 changes an inspection threshold (a defect criterion) on an image area type basis (for each of "a blank area", "a background area", "a pattern area", and "an edge area") according to a degree of flatness indicating a pixel value change acquired by analysis of the corrected reference image C. That is, the inspection unit 104 changes detection sensitivity to a defect area according to a degree of flatness of the corrected reference image”, paragraph 66).  

Regarding claim 11. Kamada discloses wherein the setting unit sets at least the detection sensitivity for a point-shaped defect and the detection sensitivity for a line-(“the area determiner 111 determines an inspection threshold (a defect criterion) for the identified image area. As mentioned above, a defect determination process is desirably performed using different thresholds for a smooth area having a high degree of flatness (an area having a small change in pixel value) and a non-smooth area having a low degree of flatness (an area having a large change in pixel value) to improve the accuracy of the printing area inspection. Thus, the area determiner 111 allocates a plurality of thresholds (e.g., setting values such as "45", "30", "15", and "4") that have been set in stages beforehand to the respective types of the identified image areas, thereby determining an inspection threshold (a defect criterion) to be used at the time of defect determination process”, paragraph 61, “Therefore, the inspection unit 104 changes an inspection threshold (a defect criterion) on an image area type basis (for each of "a blank area", "a background area", "a pattern area", and "an edge area") according to a degree of flatness indicating a pixel value change acquired by analysis of the corrected reference image C. That is, the inspection unit 104 changes detection sensitivity to a defect area according to a degree of flatness of the corrected reference image”, paragraph 66 “point-shaped defect” would correspond with “a pattern area”, and “a line-shaped defect” would correspond with “an edge area”).  

Regarding claim 12. Kamada discloses wherein the setting unit - 22 -10208879US01 sets a plurality of inspection regions in the reference image and sets the detection sensitivity for each of the plurality of inspection regions (“the area determiner 111 determines an inspection threshold (a defect criterion) for the identified image area. As mentioned above, a defect determination process is desirably performed using different thresholds for a smooth area having a high degree of flatness (an area having a small change in pixel value) and a non-smooth area having a low degree of flatness (an area having a large change in pixel value) to improve the accuracy of the printing area inspection. Thus, the area determiner 111 allocates a plurality of thresholds (e.g., setting values such as "45", "30", "15", and "4") that have been set in stages beforehand to the respective types of the identified image areas, thereby determining an inspection threshold (a defect criterion) to be used at the time of defect determination process”, paragraph 61, “Therefore, the inspection unit 104 changes an inspection threshold (a defect criterion) on an image area type basis (for each of "a blank area", "a background area", "a pattern area", and "an edge area") according to a degree of flatness indicating a pixel value change acquired by analysis of the corrected reference image C. That is, the inspection unit 104 changes detection sensitivity to a defect area according to a degree of flatness of the corrected reference image”, paragraph 66).  

Regarding claim 13. Claim 13 is rejected for the same reasons and rational as provided for above in claim 1.  

Regarding claim 14. Claim 14 is rejected for the same reasons and rational as provided for above in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG Pub 2020/0009860 to Ikeda discloses an image inspection apparatus includes an image reader that reads an original image formed on a recording material based on a print job and generates a read image, and a hardware processor that analyzes the read image and performs an image inspection, wherein the hardware processor: acquires the read image from the image reader, detects an edge from the read image, and excludes a region near the edge from a target of the image inspection; performs a predetermined filter process on the read image after the exclusion process to generate a first reference image compares the read image after the exclusion process with the first reference image to generate a first comparison image; and binarizes the first comparison image using a predetermined threshold to detect points where a specific abnormality has occurred, and outputs a detection result.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976.  The examiner can normally be reached on Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672